 516DECISIONS OFNATIONALLABOR RELATIONS BOARDMarion Simcox, Trustee of Wagner Shipyard andMarina,Inc.,and Stateside Service, Inc. d/b/aStateside Shipyard and Marina,Inc.andSIU DePuertoRico afdiada a Seafarers InternationalUnion,Atlantic,Gulf,Lakes and Inland WatersDistrict,AFL-CIO. Case 24-CA-2523September 19, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSOn. January 8, 1969, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding.findingthatRespondentStatesideService. Inc. d/b/a Stateside Shipyard and Marina,Inc. (herein referred to as Stateside) had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that RespondentMarion Simcox,Trustee ofWagner Shipyard andMarina. Inc.(herein referred to as Simcox) had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the General Counsel andthe SIU. the Charging Party herein, filed exceptionsto the Decision and supporting briefs, and theRespondents filed a memorandum in support of theTrial Examiner's Decision.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following modifications.Respondent Simcox is charged with violatingSection 8(a)(5) of the Act by taking certain actionswithout consulting with the Union, during a periodinwhich Simcox was serving as the court-appointedtrustee of Wagner Shipyard and Marina, Inc., anemployerformerlyinacollective-bargaining'Subsequently,the Charging Party filed a motion in which it asked theBoard to consider alleged admissions in certain eviction proceedingsinstituted by Stateside subsequent to the hearing in this case Respondentsfiled an answer to the motion which did not direuly challenge the profferof documents made by the Charging Party, but rather sought to drawsupport for Respondent'sown position from the documents submittedWhile the Board's Rules and Regulations and Statements of Procedure,Series 8, as amended, make no provision for such posthearing submissionsof evidence,the Respondents have expressed no strong opposition to theproffer, and we shall grant the motionrelationship with the Union. Simcox is charged witha further violation of Section 8(a)(5) by refusing tohonor a Union request for bargaining during theperiod of his trusteeship. Respondent Stateside, acorporation wholly owned by Simcox and his wife,isalleged in the complaint to be the successoremployer to trustee Simcox and thus to beresponsible for remedying any violations of Section8(a)(5) committed by Simcox. Respondent Statesideisalso alleged to have violated Section 8(a)(2) of theAct,by lending certain unlawful assistance toEmployees'ExecutiveCommitteeofStatesideService. Inc., an employee organization.TheTrialExaminer found that RespondentSimcox had not violated Section 8(a)(5) and that,accordingly, Respondent Stateside had no remedialliabilityasasuccessor.He also found thatRespondent Stateside had, as charged, violatedSection 8(a)(2) by its dealings with the Employees'ExecutiveCommittee, and he recommended thatStateside be ordered to terminate its bargainingrelationship with the Committee.Respondent Stateside has filed no exceptions tothe 8(a)(2) findings and conclusions, and we shalladopt themproformaand issue an order inaccordancewiththeTrialExaminer'srecommendations.WithrespecttotheTrialExaminer's recommended dismissal of the 8(a)(5)allegation, the General Counsel and the ChargingParty have filed exceptions, and we shall discussthese below, after the following summary of theevidence.Wagner Shipyard and Marina. Inc.. was a PuertoRican corporation engaged in the building. repair,and storage of boats and boating equipment. TheUnion was the recognized bargaining representativeofWagner's employees and, at all material timesherein,wasaparty to a collective-bargainingcontractwithWagner.CaptainWagner hadoperated the business at a substantial loss for 6 or 7years prior to 1967. Wagner's major creditors wereBanco Credito Ahorra Ponceno and the Puerto RicoIndustrialDevelopmentCompany (hereinafterrespectivelycalledBanco and PRIDCO). Bancoappears to be a private financial institution, andPRIDCO is a government agency. Both wereapparentlymore interested in finding a successfuloperator of the shipyard and marina than in simplyregaining possession of the assets, upon which theyheld a mortgage.During the summer of 1967, conditions atWagner'sbusinesshadseriouslydeteriorated.During that year, apparently three firms. includingRespondentStateside(RespondentSimcox iscoow,ner. with his wife, and president of Stateside)indicated a desire to purchaseWagner's business,and consulted Banco and PRIDCO for this purpose.Banco and PRIDCO, wishing to continue Wagner'soperations,recommended that Simcox hire aneconomic consultant for advice as to the possibilityof rehabilitatingWagner's business and making it178 NLRBNo 85 STATESIDE SHIPYARD AND MARINA, INC.successful.While the consultant essentially made astudy for Simcox, he also studied Simcox's financialandoperationalabilitiesforthefinancialinstitutions.The result of the study was arecommendation toSimcox that he purchaseWagner's assets and lease, and a recommendationthat Banco and PRIDCO give preference to Simcoxupon foreclosure of the Wagner mortgage.On August 11, Simcox was appointed receiver ofthe assets, and he secured possession of the shipyardandmarina on that day or on August 14, thefollowing Monday.Subsequently, on August 16. 1967. as a result ofthe foreclosure proceeding, Simcox was made acourt-appointed trustee "to continue the operationof the business,maintaining the property andavoiding the alleged damages [which the Courtbelievedmight stem prom closing of the property]."The court order states further that Simcox "shallhave all the powers and obligations inherent uponhis position, including such as . .. hiring necessarypersonnel . . . discharging employees. . . . and allotherpowers and obligations incidental to theadministration of a business of that nature,Apparently, the employees of Wagner worked untilAugust 16, finishing .ip a ship then in the shipyard,and were discharged on that day at Simcox'sinstruction that, after CaptainWagner and his menfinished the ship, they should leave the shipyard.Wagner paid his employees off when the work wascompleted.On the day of, or the day before, theabove discharge, Simcox brought in two employeesfrom Stateside, Simcox's own operation, to startcleaning and refurbishing Wagner's facilities.About 2 or 3 weeks after becoming trustee,Simcox leased part of the premises to Stateside,which continued the rehabilitation begun by Simcoxand began partial operation of the premises.Subsequently,inaboutmid-September1967,Stateside began operating the total facility, includingthe shipyard and marina, under lease from trusteeSimcox. eventually using from 20 to 60 employees,some of whom were transferred from Stateside's oldplant.Apparently. Stateside's major business prior to itslease and purchase (discussed below) of Wagner'sfacilitieswas the repair and overhaul of motors.AfterStateside took over the entire yard andmarina, it operated atWagner a motor shop,electric shop,machine shop, welding shop, and themarina railway. It appears that the work now doneby Stateside at the Wagner yard is probably littledifferent from that whichWagner's employees hadbeen doing. Stateside, at its original location, hadabout eight employees; all of these eventually cameto the Wagner installation as Stateside took over. Inaddition. as Stateside increased production at theformer Wagner facilities, the general manager hirednew employees by way of advertisements in thegeneral labor market. There is testimony that, onoccasion, the employee complement went as high as51760 employees.On about November 30. 1967, the Union made itssole request for bargaining,by a telegram addressedto "Stateside Service Inc." The request asked thatthe bargaining agreement be honored and referredto certain"problems" arising under the agreementbecause of the discharge of employees and othercauses. Respondent Simcox replied that he had beenoperating the shipyard by order of the court,that hehad no control over the discharge of the formeremployees, and that the Union would be notifiedwhen the court determined the case. The Unionmade no subsequent request that trustee Simcoxshouldbargainwithit.NeitherSimcox norStateside had ever contacted the Union about anyevent which had taken place since the foreclosure,although Simcox had been aware of the Union'sbargaining rights at the Wagner firm.In January 1968, Banco and PRIDCO purchasedthe assets at the foreclosure sale. About March 15,1968,Respondent Stateside purchased the assetsfrom the two creditors and apparently continued tooperate substantially as had Wagner, except for thesize of the employee complement.At no time wereWagner's employees(except perhaps one supervisor)hired by Simcox or Stateside,despite occasionalvisits to the business by a few employees to searchfor work.The complaint alleges-(1) that Simcox,as trustee,was a successor employer to Wagner;(2) thattrusteeSimcox'sterminationofWagner'semployees, without notice to, or consultation with.theUnion, was a violation of Section 8(a)(5); (3)thattrusteeSimcox'sactionsofdiscontinuingoperation of the shipyard and leasing it to Stateside,without notice to, or consultation with, the Union,was violative of 8(a)(5); (4) that trustee Simcox'srefusal to honor the Union's request,made on orabout November 30, 1967. to, in the language of thecomplaint."discuss some of the problems which hadarisen out of the mass discharge of the employeeswhen he took possession of the yard as trustee .. .and also problems arising out of the existence of thecontractexecutedby the Union with WagnerShipyard ..." was violative of 8(a)(5); and(5) thatRespondent Stateside has been, since March 1968,the successor employer of the business formerlyoperated byWagner Shipyard, and that,as such,Stateside is responsible for the foregoing allegedunfair labor practices committed by Simeox whileactingas trustee. Itmight be noted that thecomplaint does not allege that Respondent Statesidebecame a successor employer in the sense that theUnion continued to have a right to representStateside'snew and expanded complement ofemployees;nor does the complaint allege anyindependent unfair practices by Stateside.but ratherallegesonlythatStateside,asasuccessor, isresponsibleforremedyingSimcox'sallegedviolations. Cf.Perma VinylCorp.,164 NLRB No.119, enfd.398 F.2d 544(C.A. 5). 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found that neither of theRespondents- Simcox as trustee or Stateside- was asuccessor employer, since neither hired a work forceinwhichWagner's employees constituted a majorityof the appropriate unit The Trial Examiner furtherfound that, assumingarguendothatSimcox, astrustee,was a legal successor toWagner, ascontended by the General Counsel, Simcox wouldstep intoWagner's shoes vis-a-vis the Union: and,under the "management rights" clause of theWagner-SIU contract. Simcox would have had theright,without consulting the Union, to decide theextent to which his business should operate or beshut down.' Thus, the Trial Examiner reasoned that,under the contract, Simcox had the complete righttoshutdown for repairs and, in the process,discharge the entire work force without bargainingwith the Union. In addition, according to the TrialExaminer, Simcox's decision to lease the premisestoStateside,without consulting the Union, wouldnot violate 8(a)(5) since it was an act which, if ithad been done by Wagner, would have put Wagnercompletely out of business. and, under the TrialExaminer's reading ofN.L R B. v. DarlingtonManufacturingCo.,380U.S.263,andOzarkTrailers, Incorporated,161NLRB 561, an employerneed not discuss such a decision with a union beforeimplementing it.The General Counsel and the Union contend thatRespondent Simcox. upon becoming trustee, becamethe employer of Wagner's enterprise. including theemployeesworkingpriortotheAugust 16discharge. that Simcox, as trustee, had a duty toconsult the Union about his decisions to dischargetheemployeesand subsequently to lease thepremises to Stateside, and about problems relatingtothe collective-bargaining agreement; and thatRespondent Stateside is Simcox's successor andalter egoand is thereby sublect to remedy the8(a)(5) violations committed by Simcox.Respondents Simcox and Stateside contend thatthey are not successors, as they did not continue theemploying industry, and that no violations orremedial responsibilitymay be charged to either ofthem.We agree with the General Counsel that the TrialExaminer erred in applying traditional tests ofsuccessorshiptothedeterminationofwhethertrusteeSimcox was obliged to bargain with theUnion under Section 8(a)(5). In normal arms-lengthtransfers of business between unrelated sellers andpurchasers,where the issue is whether the newemployer has a prospective duty to bargain with theunion recognised by the predecessor employer, wehave looked to whether the "employing industry"remains substantially the same after the transfer.Johnson Ready-Mix C'o.,142 NLRB 437;TallaksonThat clause provides,in relevant part "The managementof the yard.including.the extent to which the locations covered by this agreementshall operate or be shutdownshall be solely and exclusively theprerogatives of the CompanyFord, Inc.,171NLRB No. 67:Thomas Cadillac.170NLRB No. 92. cert. denied 396 U.S. 889.Howev er. the question of successorship for purposesof a future bargaining obligation, in the sense of a"new" employer succeeding an "old" employer, isnot raised by the present complaint. The complaint,rather, alleges that by virtue of his appointment astrustee ofWagner's property, Respondent Simcoxbecame analter egoofWagner, a successor in lawvis-a-vis the Union, with rights against and duties tothe Union coterminous with those of Wagner.We think the theory of the complaint is. in thiscase, sound In his capacity as trustee, Simcoxbecame guardian of Wagner's assets, with fullauthority to continue the operation of the businessand to exercise all powers necessary to theadministration of that business. Section 2(1) of theAct defines the word "person," as used in thestatute. to include "trustees, trustees in bankruptcy,or receivers," and Section 2(2) defines an employer"as including "anypersonacting as an agent of anemployer,directlyorindirectly."[Emphasissupplied. It seems clear from these provisions thatCongresshasnotforeclosedtheBoard fromexercising jurisdiction over trustees such as Simcox.SeeN.L R.B. vW.C. Bachelder,120 F.2d 574(C.A. 7). And, on the evidence in the present case, itseems similarly clear that when Simcox becametrusteeof theWagner assets, he also becameWagner's legal successor for purposes of collectivebargaining, and by operation of* law was hound tohonor any bargaining obligations owed by Wagnerto the Union and privileged to assert any claims ordefenses whichWagner might have asserted. Thepredicate of the complaint is that Simcox's status astrusteewas that of "temporary custodian" ofWagner's business, and we believe that it mayproperly be so characterized.Itthereforebecomes unnecessary to commentupon the validity of the Trial Examiner's conclusionthat,by application of the traditional criteria ofsuccessorship, a finding of successorship would heimproper in the circumstances of this case.Despite our disagreement with the Trial Examineras to the disposition of the threshold question ofsuccessorship, however, we concur in his ultimateconclusion that all of the 8(a)(5) allegations shouldbe dismissed. As we have earlier noted. for purposesof alternative analysis after resolving the initial issueagainst the General Counsel. the Trial Examinermade a working assumption that Simcox-as-trusteewas required to bargain in Wagner's stead. Havingmade such an assumption, he traced out itsimplications, and he decided that even if such arequirement had indeed devolved upon Simcox, thetrustee had not violated Section 8(a)(5) in any of theparticularscharged in the complaint. For thereasons given hereafter, we agree in result, if not inrationale.As previously described, the complaint allegesthat Simcox, as trustee, violated a duty to confer STATESIDE SHIPYARD AND MARINA. INC.519withtheUnionwhichrepresentedWagner'semployees before taking the action of terminatingthose employees on or about August 16, 1967. Weagree with the Trial Examiner's opinion that, underthe "management rights" clause of the bargainingagreement, footnote2.supra.Wagner could haveeffected such a closure and consequent terminationof employees unilaterally, without violating Section8(a)(5), and thatWagner', trustee is equally entitledtoinvoke theUnion'scontractualwaiverofconsultationembodied in this clause. Any hiringdone following the temporary closing, with theexceptionof some cleanup men, was done byRespondent Stateside, and the complaint containsno allegation that such unilateral hiring constitutedan independent unfair labor practice by Stateside.The complaint further alleges that Sinicox violatedSection 8(a)(5) by. unilaterally and without notice totheUnion, discontinuing operation of the shipyardand leasing it to Respondent Stateside. The TrialExaminer thought that if Wagner had engaged insuch conduct, it would have been effectively puttingitself out of business, and he was of the belief. basedonhisanalysisofrV L.R.B.v.DarlingtonManufacturingCo..380U.S. 263. andOzarkTrailers, Inc.,161NLRB 561, that an employer isnot required to bargain with an incumbent unionabout a decision to terminate his business. In ouropinion,however, the same "management rights"clause which authorizedWagner (and therefore thetrustee)todiscontinue the employment of theworking force without consultation with the Unionalso authorizedWagner (and the trustee) to leasethe premises without conferring with the Union. Inour view, therefore, it is unnecessary here toconsider the extent of an employer's statutory dutyto bargain with aunionabout his decision to ceaseoperation of his business permanently.The final violation of Section 8(a)(5) complainedof relates to an alleged failure by trustee Simcox tohonor a request made by the Union on November30, 1967. asking Simcox to, in the language of thecomplaint, ... "discuss some of the problems whichhad arisen out of the mass discharge of theemployees when he took possession of the yard astrustee . .and also problems arising out of theexistence of the contract executed by the Union withWagner Shipyard."TheUnion'stelegram inevidence,however, is addressed not to trusteeSlmcox, but to "State Side Service Inc.," and thebody of the telegram appears to confirm that theUnion was making its demands upon RespondentStateside and not upon Simcoxquatrustee.Thetelegram states:We hereby request you to honor the outstandingcollectivebargaining agreement in effect withWarner shipyard and marine and meet with us onMonday December 4 at 9:30 A.M. or TuesdayDecember 5 9:30 A.M in our offices in 1313Fernandez Juncos Ave second floor Santurce P Rin reference to the above and to solve federalother important and urgente problem amongother the mass discharge of union member themoneys due to the union and warefare and checkoff dues. Please confirm by telegram. (Verbatim.)Judging from the addressee and the content of thetelegram, the implication is that the Union wasasking Respondent Stateside, not trustee Simcox, tobothhonortheexistingcollective-bargainingagreement and to repair past failures to abide by thecontract and to comply with statutory obligations.Simcox's reply informing the Union that he hadbeen operating the yard under court order drew noresponse from the Union.Whether RespondentStatesideowedanyindependentbargainingobligations to the Union as a result of the eventualtransfer of the business to it is not before us, for thecomplaint alleges no separate violations on the partof Stateside.What the complaint does allege is thattrustee Simcox refused to honor a specific requestfor bargaining about the effects of his actions inregard to the transfer of the business, and we holdthat the telegram was an inadequate instrument formaking such a request and did not constitute, forpresent purposes, a proper application to Simcox inhis capacity as trustee.We conclude that the Trial Examiner'srecommended findings that the 8(a)(5) allegationsagainstRespondentsSimcox and Stateside bedismissed and that the 8(a)(2) allegations againstStateside he upheld should be adopted. While wemodify his Conclusion of Law 5 to conform withour determination that Simcox, as trustee, was asuccessor toWagner Shipyard, we shall otherwiseorder Respondent Stateside to comply only with theTrial Examiner's Recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that Respondent, Stateside ServiceInc , d/b/a Stateside Shipyard and Marina. inc..SanJuan,PuertoRico,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIALEXAMINER'S DECISIONALyiNLiEBFRMAN,TrialExaminer.The trial in thisproceeding,with all parties represented,was held beforeme in Hato Rey. Puerto Rico, on August 15, 16, and 19,1968. upon a complaintof the GeneralCounsel' dated'lhe complaint was issued on a charge and an amendedcharge filed.respectively,on February 21 and June 10, 1968, by SiU de Puerto Rn.oaliliada a Seafarers International Union, Atlanta,Gulf, Lakesand InlandWaters 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 18, 1968, and Respondents' point answer.' In general,the issues litigated were whether Respondent Simcoxviolated Section 8(a)(5) and (1) of the National LaborRelationsAct, as amended (herein called the Act); andwhetherthecorporateRespondent(hereincalledStateside)' violated Section 8(a)(2) and (1) of the Act.Particularly, the questions for decision are as follows:1.IseitherRespondent a successor' toWagnerShipyardandMarina,Inc.(hereincalledWagnerSh ipyard)92.Did Respondent Simcox violate Section 8(a)(5) and(I)of the Act by not notifying SIU de Puerto Ricoafiliada a Seafarers' International Union, Atlantic, Gulf,Lakes and Inland Waters District, AFL-CIO (hereinsubsequentlycalledSIU) of, or consulting with itconcerning, the termination of the services of employeesofWagner Shipyard'3.Did Respondent Simcox violate Section 8(a)(5) and(1) of the Act by not notifying SIU of, or consulting withitconcerning, the leasing of the facilities and equipment ofWagner Shipyard to Respondent Stateside?4Did Respondent Simcox violate Section 8(a)(5) and(1)of the Act by not complying with SIU's specificrequest for bargaining with respect to the termination ofthe employment of Wagner Shipyard's employees andothermattershavingarelationshiptothecollective-bargaining contract between SIU andWagnerShipyard?5.IsRespondent Stateside responsible for any unfairlabor practice committed by Respondent Simcox?6.Did Respondent Stateside violate Section 8(a)(2) and(1)of the Act in connection with its dealings with itsemployees and a committee which they chose to representthem, now known as Employees' Executive Committee ofStatesideService,Inc. (hereincalled the Committee),named in this proceeding as the party to the contract')Upon the entire record,` upon my observation of thewitnesses and their demeanor while testifying,` and uponcareful consideration of the arguments made and thebriefs submitted by the General Counsel and Respondents,Imake the following.FINDINGS OF FACT1.JURISDICTIONRespondent Stateside andWagner Shipyard, bothPuerto Rican corporations, are the entrepreneurial entitiesinvolved in this proceeding. Before September 1967, inwhichmonth its only plant, including all its machinery,was leased in its entirety to respondent Stateside,' WagnerShipyard was engaged at Isla Grande, Puerto Rico, inbuilding and repairing ships and in operating a marina.Sincebecoming the lessee of the premises formerlyoccupied by Wagner Shipyard, Respondent Stateside has,likeWagner Shipyard, conducted a shipbuilding andship-repair business there and has also operated a marina.During1966, the last full calendar year prior to theyear in which the violations of Section 8(a)(5) of the Actset forth in the complaint are alleged to have occurred,Wagner Shipyard purchased and received in Puerto Ricomaterials valued at about $50,000 from suppliers locatedin variousStates of the United States In 1967 respondentStateside purchased and received in Puerto Rico materialsand equipment valued at more than S50,000 whichoriginated outside of Puerto Rico.On the foregoing I find that Wagner Shipyard was, andRespondent Stateside is, engaged in commerce within themeaning of the Act. I further find that the assertion ofjurisdictionover thismatter by the National LaborRelations Board (herein called the Board) is warranted.Montex Drilling Cornpani',122 NLRB 139. 140;SiemonsMailing Service,122 NLRB 81, 85;Cantera Providencia,111NLRB 848.II.THE LABORORGANIZATIONS INVOLVEDSIU and the Committee are labor organiLations withinthe meaning of the ActIll.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction'During thetrail the complaint was amendedto set forththe corporateRespondent's name as it appears inthe caption The complaintwas furtheramended by adding the words "of Stateside Service,Inc" after the word"Committee"in paragraph III, and by substitutingthe followingsentencefor the firstsentence of paragraphVIII "On or about March 15, 1968 theRespondent StatesideService purchasedfromWagner's creditors, Fomentoand BancoCredito y Ahora Ponceno, all the assets of the WagnerShipyard "Also during the trial amendments were made in the answerParagraphs3 and 5 wereamended so as to admit,respectively, paragraphsLLB and III of the complaint Before restingthe General Counsel moved toconform the complaintto the proofby substituting the following sentencefor the first sentenceof paragraphVI "During themonth of September1967 RespondentSimcox decidedundercourt order of the Superior Courtof Puerto Rico to continue the operationsof Wagner Shipyardand to leasethe shipyardfacilities and equipmentto theRespondent Stateside Service,of which heis the sole owner and operator" Afterdue deliberation I haveconcludedthatthat motion,on which decision wasreserved,should be, andthe same hereby is, denied'Respondent Simcox is the president of RespondentStateside'Unless otherwisenoted,when used in thisDecision, "successor" andrelatedwordswillbe deemedto have the special technical meaningsattributedto themin the fieldof labor management relations law See, inthis connection,address byJohn H Fanning,Member,National LaborRelationsBoard, 1967 Texas Bar Convention (1967 Lab Rel Yearbook284, 286).and Banta,Labor Obligationsof SuccessorEmployers.36 GeoWash L Rev 215 (1967)'Issued simultaneously is a separate order correcting the stenographictranscript of this proceeding in severalrespects`Severalwitnesseswho appearedinthisproceedingwere examinedthrough an interpreter,Ana MForsyth,who was duly sworn to serve inthat capacityThe complaint issued in this case contains twoseemingly unconnected branches. The first deals withallegedviolationsofSection8(a)(5)of the Act byRespondent Simcox The second relates to claimed unfairlabor practices within the meaning of Section 8(a)(2) byRespondent Stateside.'Briefly, the first branch of this case concerns itself withevents which followed the institution of a foreclosure suitagainstWagner Shipyard in which Respondent Simcoxwas appointed trustee.Among these, the complaintalleges,was the termination of the services of employeesofWagnerShipyardbyRespondentStmcox;hisdiscontinuanceofWagner Shipyard's operations; hisleasing of Wagner Shipyard's facilities and equipment toRespondent Stateside, all without notifying, or consultingwith,SIU. the collective-bargaining representative of'The details of the leasing ofthis propertyand the partplayed in it byRespondent Simcox will be developed below'In pertinent part the sectionsof the Actalleged to have been violatedprovide.Sec 8 (a) It shall be an unfair labor practice for an employer -(2) to dominate or interfere with the formation or administration ofany labor organization or contribute financial or other support to(5) to refusetobargaincollectivelywith the representatives of hisemployees . STATESIDE SHIPYARD AND MARINA, INC.Wagner Shipyard's employees, and Respondent Simcox'ssubsequent refusal tomeet with SIU pursuant to itsrequest.Claiming that Respondents areWagner Shipyard'ssuccessors, the General Counsel argues that RespondentSimcox was obligated, as such a successor, to discuss withSIU his discontinuance of the operations ofWagnerShipyard and the services of its employees, as well as theleasing of its premises to Respondent Stateside By notperforming this duty and by refusing to meet with SIU inaccordance with its specific request, the General Counselmaintains thatRespondentSimcox violated Section8(a)(5) of the Act.The position of Respondents is that they are notWagner Shipyard's successors. They further argue that nobargaining obligation survivedWagner Shipyard's goingout of business, which, they urge, was the end result of theinstitution of the foreclosure action.Inbroad outline the second branch of this caseconcerns itself with the manner in which RespondentStatesidedealtwith its employees and the committeewhich they chose to he their collective-bargainingrepresentative. In this regard. the complaint alleges, andtheGeneral Counsel argues, that Respondent Statesideviolated Section 8(a)(2) of the Act by "instigat[ing] andurg[ing]" its employees to organize the Committee; bypermittingitssupervisorstoparticipateintheCommittee'sbusiness:andbynegotiatingacollective-bargaining agreement on behalf of its employeeswith the Committee, which included supervisors among itsmembership and "negotiators." Respondent Stateside andtheCommittee' deny the allegations of the complaintdealing with the claimed violation of Section 8(a)(2) of theActbyRespondentStateside.Bothcontend.1'affirmatively, that the Committee isa bona fidelabororganization, that Respondent Stateside had no part in itsorganization, and, in effect, that the dealings betweenRespondent Stateside and the Committee were conductedat arm's length.B. Facts and Conclusions Concerning theRelationship of Wagner Shipyard, RespondentSimcox, and Respondent Stateside to Each OtherWagner Shipyard" was incorporated in about 1957 In1963 it borrowed substantial sums of money from PuertoRicoIndustrialDevelopmentCompany and BancoCredito V Ahorro Ponceno (herein respectively calledPRIDCO and Banco) on promissory notes payable inmonthly installments over a period of years These noteswere secured by a mortgage on Wagner Shipyard'spropertyWagner Shipyard having lallen into default in makingpayments as required by its notes. PRIDCO and Bancoinstituted an action on August 11, 1967, to foreclose themortgage which they held. Immediately upon filing suit anorder was issued attaching the property which was thesubject of the proceeding and naming Respondent Stmcoxas receiver of the attached property. Several days later, on'The Committee filed an answer and participated in the trial"All parties waived oral argument at the conclusion of the trial TheCommittee did not submit a brief and Respondents'briefdoes not dealwith respondent Stateside'salleged violation of See 8(a)(2) of the ActAccordingly, the positions of Respondent Stateside and the Committee aregleaned from their answers,opening statements,and the evidence theyadduced"The business of Wagner Shipyard,itwill be remembered, consisted ofbuilding and repairing ships and in operating a marina521August 16,Respondent Simcox was designated to serve astrustee of Wagner Shipyard's businessOn the sameday, bydirection of Respondent Stmcox,Wagner Shipyard'splace of business was closed,exceptfor that portion which was used as a marina,and itsemployees,then numbering seven, exclusive of an officeworker, were paid off.None was ever thereafter employedby Respondent Stmcox. In this connection,the complaintdoes not allege that the termination of the services ofWagner Shipyard'semployees or Respondent Simcox'sfailure to rehire them constituted violations of Section8(a)(3) of the ActAt the time of its closing muchofWagnerShipyard'smachinery and equipment was in a state of disrepair andthe yardand buildings were in need of refurbishmentAccordingly,for the next 2 or 3 weeks,RespondentSimcox undertook no ship-repair work.Instead he began,inthisperiod, to clean the premises and restore itsmachinery and equipment.The employees hired byRespondent Simcox for this purpose were not on thepayroll of Wagner Shipyardwhen it was closed on August16.EarlyinSeptember 1967 Respondent Simcox, asWagner Shipyard's trustee,leased its premises,machinery,and equipment to Respondent Stateside.RespondentStatesidecontinued the rehabilitation work begun byRespondent Simcox.Uponits substantial completion inmid-September the property once again came into use asa shipyard; this time, however,under the operation ofRespondent Stateside.Respondent Simcox is the president of RespondentStateside,and lie and his wife are its sole stockholders.Originally, respondent Stateside was engaged in San Juan,Puerto Rico. in the business of repairing electric motors.Upon becoming the lessee of the premises formerlyoccupiedbyWagner Shipyard,Respondent Statesidetransferred the employees who had been working in itsSan Juan repair shop to its newly leased location Inaddition to these employees Respondent Stateside hiredothers as the need arose.Except for one person, however,Respondent Stateside did not at any time after becominglessee employ any of the people who formerly worked forWagner ShipyardOn January 31, 1968, in accordance with the judgmententered in the foreclosure suit against Wagner Shipyardthemortgaged property was offered for sale. PRIDCOand Banco,the plaintiffs in the action,being the onlybidders, the property was sold to them. After the salerespondent Stateside continued to occupy the premises asa tenant until March 15, 1968, on which date it becamethe owner by purchase from PRIDCO and Banco.Asnoted,theGeneralCounselcontendsthatRespondentsaresuccessorstoWagnerShipyardRespondents take a contrary positionWhether one employer is another's successor turnsupon the continuation of what has come to be known as'=theGeneralCounsel alsomakes the argument,onbrief,thatrespondentSimcox is"analter egoofStateside', thatRespondentStatesidepurchasedWagner Shipyard'sbusinesswithknowledge ofRespondent Simcox's conduct during his tenure as its trustee,and that,therefore,Respondent Stateside"should be held to respond for theunlawful conduct of Siincox while he was Trustee of the business " I agreethatRespondent Simcox is Respondent Stateside 'salter egoIalso agreethatRespondent Stateside is liable for whatever violations of the ActRespondent Simcox may have committed However, my agreement withtheGeneral Counsel in these respects avails him nothing in siew of myconclusion,as will be set forth below in detail, that Respondent Stmcoxdid not engage in the unfair labor practices alleged in the complaint 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe "employing industry."" In determining whether the"employing industry" has continued, the Board relies onseveral factors. As aptly summarized by John H Fanning,a member of the Board, in an address delivered on July 7,1967, to the State Bar of Texas (Labor Law Section),"they are-(1)Whether there has been a substantial continuity ofthe same business operations;(2)Whether the new employer uses the same plant:(3)Whether he has the same or substantially the samework force;(4)Whether the same jobs exist under the sameworking conditions;(5)Whether he employs the same supervisors:(6)Whether he uses the same machinery, equipment,and methods of production. and(7)Whether he manufactures the same product oroffers the same services.Considerationhere can be centered on the thirdcriterionmentioned by Mr. Fanning In virtually all casesinwhich a second employer has been held to be asuccessor of the first it has had "the same or substantiallythe same work force" as the first." InJohnson ReadyMix Co .142 NLRB437. 441.the Board made plain thestress it places on the element here under consideration indetermining successorship issues. Supporting its decisionthat the respondent there, which purchased the business ofMissouriValleyReadyMix Concrete Co., Inc , wasMissouri's successor the Board stated.Moreover, and most significantly, a majority of theemployees in the unit.were formerlyMissouriemployees . . . performing the same functions they hadperformed for Missouri, and are directly supervised byformer Missouri supervisorsConversely, when the second employer has not takenover a substantial number of the first's employees. thesecond is not deemed to be the first's successorFederalElectric Corporation,167 NLRB No. 63, andNL.R.B. v.John Stepp's Friendly Ford, Inc.,338 F.2d 833, 836 (C.A.9). typify thissituation.16The teaching ofFederal ElectricandStepp'sdoes notapply where the failure of the purchaser of an enterpriseto hire the seller's employees has been held to be aviolation of Section 8(a)(3) of the Act." In such a case thepurchaser is considered to be the seller's successor eventhough he has not put any of the seller's employees towork. The rationale underlying this conclusion is that the"Probably theearliest enunciation of the "employing industry" conceptappearsinN L R Bv.Cotten,et a! . etc .105F 2d 179, 182-183 (C A 6)"1967 LabRe( Yearbook284, 286"Sec, for example,JohnWiley&Sons, Inc vLivingston,etc, 376U S 543, 545-546, 551,N L R BvTempest ShirtManufacturingCompany, Inc.285 F 2d1,4 (C A5),N L R BvAuto Venishade, Inc.,276 F 2d 303, 305, 307 (C A5),N LR B v Lunder Shoe Corp , etc .211F 2d 284, 287 (C A1),N L R BvBlair Quarries.Inc .152 F 2d 25, 26(C A. 4),GeneralElectricCompani173NLRB No. 83.VallevdatePackers Inc. etc ,162 NLRBNo 139, enfd 402 F 2d 768 (C A 5),Overrate TransportationCompany,157 NLRB 1185, 1189, enfd 372 F 2d765 (C A 4).andChemrock Corporation,151 NLRB1074, 1078"InStepp's,which the Board cited with approvalinFederal Electric. thecourt denied enforcement to a bargaining order, covering a unit ofsalesmen, which was dependent upon the Board's finding that Stepp's wasthe successortoWestwardMotors, Inc., whose assets it bought (141NLRB1065, 1071)Although a majorityof its employeesinothercategoriesformerlyworked for Westward,Stepp's hired only three ofWestward's salesmen,who constituted a minorityof Stepp 'ssales forceBecause of the small numberofWestward'ssalesmen carried over byStepp's thecourt concluded that as to them there was no successorshipCf, however,Chemrock Corporation,151 NLRB 1074, 1078-80wrongfullydischargedemployeesareentitledtoreinstatement by the purchaser to the jobs they held withthe seller "W"ith such reinstatement ... continuity in theidentity of the work force may be presumed to follow,"thereby establishing the purchaser's successorship. K. B& J. Young's Super Markets, Inc. v.N L.R.B.,377 F 2d463, 465 (C.A. 9), cert. denied 389 U.S. 841.1have found that Respondent Simcox did not employany people who had worked for Wagner Shipyard; thatRespondent Stateside employed only one;" and that thepaying off of the employees of Wagner Shipyard is notalleged in the complaint as constituting an unfair laborpractice within the meaning of Section 8(a)(3) of the Act.Accordingly, I conclude, in the light of the foregoingprinciples, that neitherRespondent is a successor ofWagner Shipyard. I will, therefore, recommend thatparagraphs IVB and VIII of the complaint be dismissed.C. Facts Concerning the Alleged Violations ofSection 8(a)(5) ofthe Act by Respondent SimcoxWagner Shipyard's employees were represented by SIUand covered by a collective-bargaining agreement Thisagreement, executed in 1966, was to remain in force for 3years.Among other things, it provides, in an articleentitled "Management Rights," that the "management ofthe yard, including . . . the right to decide . . . the extenttowhich the locations covered by this agreement shalloperate or be shutdown . . shall be solely and exclusivelythe prerogatives of [Wagner Shipyard]... .1119Asalreadynoted,onAugust 16, 1967, uponRespondentSimcox's instructionsWagner Shipyard'soperationswere discontinued. its premises closed forrepairs, and its employees paid off. Early in September1967RespondentSimcox leasedWagner Shipyard'spremises.machinery.and equipment to RespondentStateside.AlthoughRespondentSimcoxknewthatSIUrepresentedWagner Shipyard's employees, he did all ofthese things without. as the complaint sets forth. "noticeto . . or consultations with" SIU. In addition, as thecomplaint further sets forth, Respondent Simcox refusedto comply with a specific request by SIU for a conferenceto discuss problems including those "which had arisen outof his mass discharge of [Wagner Shipyard's] employees."D. Contentions and Concluding Findings Concerningthe Alleged Violations of Section 8(aX5) of the Actby Respondent SimcoxPremised upon a claim that Respondent Simcox is asuccessor toWagner Shipyard, the General Counselargues that his not having notified, or consulted, SIU asto paying off Wagner Shipyard's employees, discontinuingitsoperations, closing its yard, leasing its premises toRespondent Stateside, and his failing to meet with SIUpursuant to its request constituted violations of Section8(a)(5) of the Act The short answer to this argument isthat,as I have found, Respondent Simcox is not a"in pertinent part this section providesSee 8 (a)It shall be an unfair labor practice for an employer---(3) by discrimination in regard to hire or tenure of employmenttoencourageordiscouragemembershipinanylabor-orgameation"It will be remembered that on August 16, 1967, when its premises wereclosed,Wagner Shipyard employed seven people"Art IV, of the contract between Wagner Shipyard and SIU, receivedin evidenceas G C Exh 6 STATESIDE SHIPYARD AND MARINA, INC.successor toWagner Shipyard This being so, there is nobasis for concluding that Respondent Simcox violatedSection 8(a)(5) in any respect.Although I have concluded that Respondent Simcox isnotWagner Shipyard's successor, I will assume for thepurpose of further discussion, insofar as this branch ofthis case is concerned, that I had come to a contraryconclusion. In my opinion. however, this would still be ofno avail to the General Counsel."[T]he obligation to bargain of a prior employerdevolvesuponhissuccessor "2°As the successor,arguendo,toWagner Shipyard Respondent Simcox's dutytobargainwith SIU must, therefore. be measured bywhatWagner Shipyard's similar obligation would havebeenhadWagner Shipyard done what RespondentSimcox didThe first situation to be considered,in thisregard, isthe closing of Wagner Shipyard's premises for repairs,which was necessarily accompanied by the discontinuanceofWagner Shipyard's regular business and the paying offof its employees. In view of the "Management Rights"provision of the agreement between Wagner Shipyard andSIU,='Wagner Shipyard could have done all this withoutbeing required to bargain with SIU.Shell Oil Company,149 NLRB 283. 286-287, 289. Inasmuch as Wagner wouldhave beenunderno duty to bargain with SIU concerningthe closing of its premises for repairs with its resultantconcomitants, including what the complaint describes asthe "mass discharge of . . . employees," no bargainingobligation in this regard "devolve[d] upon [RespondentSimcox] its [']successor[']."The remaining situation respecting this phase of thecase dealt with by the complaint is the leasing of WagnerShipyard'sfacilitiestoRespondentStatesidebyRespondentSimcoxwithoutbargainingwithSIU.Whether this constitutes a violation of Section 8(a)(5) oftheAct by . Respondent Simcox again depends uponwhetherWagner Shipyard would havebeenrequired tobargain with SIU had it, rather than Respondent Simcox,its"successor." been the lessor. The resolution of thisissue, inturn, hinges upon the nature of the transaction.Was it merely a lease, or was it somethingmore finalinsofar as Wagner Shipyard, the "lessor," was concerned?Wagner Shipyard's only place ofbusinesswas, as Ihave already found, its shipyard and marina located atIsla Grande. Puerto Rico After the lease of this propertytoRespondent Stateside,Wagner Shipyard, insofar as therecord discloses, did not transfer its operations to anotherlocation, nor did it go into any otherbusiness. In thecircumstances of this case, therefore, if Wagner Shipyardhad been the lessor of its yard and marina at Isla Grande,itwould have been Wagner Shipyard's ultimate act. Inshort,Wagner Shipyard would have put itself completelyout of business.InN.L R.B v. Darlington Manufacturing Co., et al.,380 U.S. 263, 273-274, 275, the Supreme Court held "thatwhen an employer closes his entire business, even if theliquidation ismotivated by vindictiveness toward theunion, suchactionisnot anunfair labor practice." It wasalso held,inDarlington,thata discriminatory partialclosing ofa businesswould be violative of the Act."CruseMotors. inc..105 NLRB242, 247"This provision,itwill be remembered,states that the "management ofthe yard, includingthe right to decide . the extent to which thelocations covered by this agreement shall operate or be shutdown .shallbe solely and exclusively the prerogatives of [WagnerShipyard]."523InNew York Mirror. etc ,151NLRB 834, 838,decidedbefore the issuance of the Supreme Court'sopinion inDarlington.the Board rejected a "contentionthatan employer's decision to terminate an entireoperation.isoutside the scope of mandatorybargaining."To the same effect, see alsoApex LinenService of Columbus, Inc ,151NLRB 305, 306, 308; and-tieiderman, et al, etc..140NLRB 678, 681, both ofwhich, likeNew York Mirror,were decided beforeDarlingtonHowever, my attention has been called to nocase decided by the Board afterDarlingtoninwhich thisprinciple was either reaffirmed or specifically set asideAlthough the Board has, apparently, issued no decisionson this issue sinceDarlington,ithas not been silent in thisarea. InOzark Trailers, Incorporated, et al.161NLRB561, 564-565, the Board considered whetherDarlingtonbore on a situation involving a partial closing of abusiness without bargaining. In deciding thatDarlingtonwas not relevant to this issue, the Board statedIn these circumstances we must view the closing of theOzarkplantonlyasapartialclosingof theRespondents' enterprise, and not a complete going outof business by the Respondents. Thus, we arc not hereconfronted with the question whether a decision to goout of business completely is a mandatory subject ofbargainingunderSection8(a)(5)oftheAct.Accordingly, we need not, and do not, determine theimpact on that question of the Supreme Court's holdinginN.L R.B v. Darlington Manufacturing Corp ,380U S 263 It is sufficient to note that the holding cannotbe relevant to the issue before us which involvesRespondents' duty to bargain about thepartialclosingof their businessWe perceise nothing in that portion oftheDarlingtondecision dealing with the discriminatorypartialclosingofabusinesswhich suggests theinapplicabilityof the collective-bargaining requirementof the Act to Respondents' decision to close down theOzark plant. Indeed, as theDarlingtondecision affirmsthe propriety of the application of Section 8(a)(3) to apartial closing of a business, it would be anomalous tofind that Section 8(a)(5) is without governing authorityin such situations. We therefore find that theDarlingtondecision does not require dismissal of the complaint.and that the question of whether the Respondentsviolated the Act in unilaterally determining to closedown the Ozark plant must be decided in the light ofconsiderations set forth in the Supreme Court's decisionin the Fibreboard/Fibreboard Paper Products Corp v.rV L.R.B ,379 U.S. 203] case. [Footnotes omitted.]As can be seen from the penultimate sentence of theforegoing quotation fromOzarkthe Board concluded thatbecause the Supreme Court inDarlingtonheld thatSection 8(a)(3) of the Act could with "propriety" beapplied "to a partial closing of a business" it would be ananomaly, in such a situation, to hold that Section 8(a)(5)did not also apply. It would seem, therefore, by a parityof reasoning, that because, asDarlingtonteaches, Section8(a)(3) is not applicable to the closing of an entirebusiness neither is Section 8(a)(5). On this basis it is myopinion that there is no bargaining requirement attendantupon the complete termination of an enterprise.Accordingly,hadWagnerShipyard,msteadofRespondent Simcox, been the lessor of its premises,thereby putting itself completely out of business, it wouldnot have been required to bargain with SIU. This beingso, no bargaining obligation, in this respect, "devolve[d]upon [Respondent Simcox.] its [']successor[']." 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn sum,Iconclude that Respondent Simcox did notviolate Section 8(a)(5) of the Act in themanneralleged inthecomplaint.Iwill,therefore,recommend thatparagraphs V, VI, VII, X, and the relating portions ofparagraph XII of the complaint be dismissed.suggested by Respondent Stateside's president. was signedby him and each member of the committee chosen by theemployees It was then ratified by all the employees at ameeting which Coll attended :sE. Facts Concerning the Alleged Violations ofSection 8(a)(2) of theAct byRespondent Stateside"VictorA.Coll,who appeared in this proceeding ascounsel for both Respondents, has been RespondentStateside's lawyer for about 5 yearsHe has alsorepresented other business entities in which RespondentSimcox had an interest, including Simcox RefrigerationCompany (herein called Refrigeration). The facts relatingto this branch of the case involve Coll's dealings withRespondent Stateside's employees and a committee whichtheyformed to serve as their collective-bargainingrepresentativeThiscommittee appears later to havebecome known as Employees' Exectuve Committee ofStateside Service, Inc."In about mid-January 1968 Coll, at the invitation of anemployee who had first ascertained that he was a lawyer,attended a meeting of employees of Respondent Stateside,Some of the employees present asked Coll whether theycould form or join a union. Coll answered that the "samethinghappened" at Refrigeration, whose employees hadjoined SIUColl then read and explained to the employees theprovisions of the contract between Refrigeration and SIU 24Upon the completion of the reading the employeesexpressedadesire to have a similar contract withRespondent Stateside and asked Coll to prepare one. Collagreed and stated that he would prepare a contract indraft form and discuss its provisions with the employees ata subsequent time.Abouta weekor twolaterColl returned to RespondentStateside's premises with a tentative collective-bargainingagreement. In the interim the employees had chosen acommittee to represent them and Coll reviewed his draftwith Itsmembers.A final draft, including changessuggested by the committee. was then prepared by Collwhich he said he would submit to Respondent Stateside'spresident.Although at all times material to this proceeding Collwas Respondent Stateside's lawyer, he was also, as hestated, "acting as an adviser" to Respondent Stateside'semployees in connection with the preparation of theproposedcollective-bargainingagreementandItssubmission to Respondent Stateside. Having done that,Collmade it clear to the committee representing theemployees, as one of its members testified, that "he couldnot help [the employees] any morebecause he was thelawyer for the firm."On February 23, 1968, the draft agreement prepared byColl,which by this time contained some amendments"As I noted in the introductory portion of this Decision, this branch ofthe case seems to have no relationship to the one dealing with RespondentSimcox's alleged violations of Scc 8(a)(5) of the Act"Employees'Executive Committee of Stateside Service. Inc . which forshort I have called,and will from time to time continue to call, theCommittee,has already been found to be a labor organization it wassuch, as will appear,even before it adopted its name"Coll,who representedRefrigerationinitscollective-bargainingnegotiations with SIU, testified that although he was not"in the habit ofcarrying labor contracts around with"him, the contract in question"happened to be"among a "mess of papers"which had accumulated in"back ol" his automobileF Contentions and Concluding Findings Concerningthe Alleged Violations of Section 8(a)(2) of the Actby Respondent StatesideRespondent Stateside has denied that it violated Section8(a)(2) of the Act in connection with its relationship to theCommittee. Its principal contention. in this regard, seemsto be that it dealt with the Committee at arm's length."Thus, in his opening statement, Coll stated that whenrespondent Stateside learned that its employees weredesirous of becoming `'organized" he "explained to themwhat their rights were . . and they themselves afterwardsformed a onion, had a meeting and submitted thecontract, and we read it and discussed it and signed it."Theevidence,however,showsthatRespondentStateside did much more than that. Its lawyer, Coll, metwith its employees, advised them in the formulation oftheirbargainingposition,preparedtheirproposedcollective agreement, and, on their behalf, submitted it toRespondent Stateside.In this mannerRespondent Stateside, through Coll,was, in essence, sitting on both sides of the bargainingtable.Conduct of this nature falls within the proscriptionof Section 8(a)(2) of the Act.Powers Regulator Company.etc v. N L R B.,355 F.2d 506, 508 (C.A. 7).N L R B vStow Manufacturing Co ,217 F.2d 900, 904 (C A2),cert.denied 348 U S. 964. Respondent Stateside furtherviolatedSection8(a)(2)byColl'sattendance at themeetingatwhichitsemployeesratifiedthecollective-bargaining contract executed byRespondentStateside and the committee chosen by its employeesNitro Super Market, Inc ,161NLRB 505, 506, 516.Accordingly, I conclude that by the manner in which itdealt with the committee representing its employees, byenteringinto a collective-bargaining agreement with thatcommittee, and by its lawyer's attendance at a meeting atwhich its employees ratified the agreement, RespondentStateside engaged in unfair labor practices within themeaning of Section 8(a)(2) and (1) of the Act."My findingsas to thisphase of the case are based upon G C Exh 9,in evidence,and a synthesis of the testimony given by Coll, respondentStmcox,and Victor Rmcon, an executive member of the Committee Adifferentand perhaps more damaging version, insofar as respondentStateside is concerned,of the events here under consideration appears in amemorandum,initialed by Coll, prepared by a Field Examiner on the staffof the General Counsel on March 5, 1968, in evidenceas G C Exh 8 Colltestified with respect to this document that when the Field Examiner askedhim "in a conversationalwayabout what took place" he "explained thewhole situation in a general way." Coll further testified that although hesigned the memorandum he "didn't read it word by word",that it was"not the truth",and that it"isa misstating or misunderstanding of what[he] told" the employees of respondent Stateside when he first met withthem Nor an experienced lawyer, such as Coll obviously is, to attempt toexplain away in this manner a document which he signed is, indeed,to relyupon a broken reed Be that as it may, and despite my not being impressedwith Coll's explanation, I have not based any finding upon the contents ofG C Lxh 8"As I have already noted, the Committee submitted no brief, and thebrief submitted on behalf of Respondent Stateside does not discuss itsalleged violationof Sec 8(a)(2) of the Act. STATESIDE SHIPYARD AND MARINA, INC.525IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMLRCEThe activities of Respondent Stateside to the extentfound violative of the Act occurring in connection with itsoperations set forth in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent Stateside engaged inunfair labor practices within the meaning of Section8(a)(2) and (1) of the Act, my Recommended Order willdirect it to cease and desist therefrom and to take suchaffirmative action as will effectuate the purpose of theAct. In this connection, as suggested by the GeneralCounsel in his brief, my Recommended Order, amongother things,willrequireRespondentStatesidetowithdraw recognition from the Committee and to ceasegiving effect to the contract executed by it and thecommittee chosen by its employees.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following.CONCLUSIONS OF LAW1.Respondent Stateside is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) of the Act.2.Wagner Shipyard was an employer within themeaning of Section 2(2) of the Act and was engaged incommerce within the meaning of Section 2(6) of the Act.3.SIU is a labor organization within the meaning ofSection 2(5) of the Act.4.The Committee is, and before adopting the name bywhich it is now known was, a labor organization withinthe meaning of Section 2(5) of the Act.5.NeitherRespondentSimcox norRespondentStatesideis a successor of Wagner Shipyard.6.Respondent Simcox did not engage in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.7.By the conduct set forth in sections III. E and III, Fof this Decision, Respondent Stateside has engaged in andisengaging in unfair labor practices within the meaning ofSection 8(a)(2) and (1) of the Act.8. The unfair labor practices engaged in by RespondentStateside, as set forth in Conclusion of Law 7, above,affect commerce within the meaning of Section 2(6) and(7) of the Act_Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this case, I hereby issue thefollowing:RECOMMENDED ORDERStateside Service, Inc., d/b/a Stateside Shipyard andMarina, Inc.. its officers, agents, successors, and assigns.shall:1Cease and desist from:(a)Recognizing Employees' Executive Committee ofStatesideService,Inc.,asthecollective-bargainingrepresentative of any of its employees for the purpose ofdealingwiththatlabororganizationconcerninggrievances, labor disputes, wages, rates of pay, hours ofemployment,oranyothertermorconditionofemployment,unlessanduntilEmployees'ExecutiveCommittee of Stateside Service, Inc., shall have been dulycertified by the National Labor Relations Board as theexclusivecollective-bargainingrepresentativeofitsemployees in an appropriate unit.(b)Maintaining or giving any force or effect to itsagreement executed on February 23, 1968, with thecommittee representing its employees, now known asEmployees' Executive Committee of Stateside Service, Inc.,or to any modification, extension, supplement, or renewalthereof, or to any superseding agreement, or to any othercontract, agreement, or understanding entered into withEmployees' Executive Committee of Stateside Service,Inc., unless and until Employees' Executive Committee ofStateside Service, Inc., shall have been duly certified bytheNational Labor Relations Board; provided, however,thatnothinghereinshallbeconstrued to requireRespondent Stateside Service, Inc., to vary or abandonany wage, hour, seniority, or other substantive feature ofits relations with its employees which respondent StatesideService, Inc., has established in the performance of theabove-mentioned agreement to the prejudice of any rightsor privileges acquired under that agreement by any of itsemployees.(c)Inany like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations,tobargaincollectivelythroughrepresentatives of' their own choosing, or to engage inotherconcertedactivitiesforthepurposeofcollective-bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor RelationsAct, as amended, or to refrain from any or all suchactivities,except to the extent that such right may beaffected by any agreement requiring membership in alabororganizationasa condition of employment inconformity with Section 8(a)(3) of said Act.2.Take the following affirmative action, which it isfound will effectuate the policies of the National LaborRelations Act, as amended:(a)Withdraw and withhold all recognition fromEmployees'ExecutiveCommittee of Stateside Service,Inc., as the collective-bargaining representative of any ofitsemployees for the purpose of dealing with that labororganization concerning grievances, labor disputes, wages,rates of pay, hours of employment, or any other term orcondition of employment, unless and until Employees'Executive Committee of Stateside Service, Inc., shall havebeen duly certified by the National Labor RelationsBoard.(b)Post at its premises copies of the attached noticemarked "Appendix."27 Copies of said notice, and copies ofSpanish translations thereof, on forms provided by theRegional Director for Region 24, after being duly signedby an authorized representative of Respondent StatesideService,Inc.,shallbepostedby said respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places.includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byrespondent Stateside Service, Inc., to insure that saidnotices are not altered, defaced, or covered by any othermaterial."In the event that this Recommended Order is adopted by the Board,the words"aDecision and Order" shall be substituted for the words"theRecommended Order of a Trial Examiner"in the notice In thefurther event that the Board'sOrder is enforced by a decree of a UnitedStates Court of Appeals,the words "a Decree of the United States Courtof Appeals Enforcing an Order" shall be substituted for the words "aDecisionand Order " 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify said Regional Director,inwriting,within 20days from the receipt of thisDecision,what stepsRespondent Stateside Service, Inc., has taken to complyherew ith. 28IT IS FUWIHPRORDERED thatparagraphs IVB, V, V1,VlI,VIII,X, and the relating portions of paragraph X11, aswell as such other paragraphs of the complaint whichallegeunfair labor practices not specifically found hereinbe, and the same hereby are, dismissed."In the event that this Recommended Order is adopted by the Board.this provision shall be modified to read. "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps RespondentStateside Service, Inc has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that.After a trial in which all parties had an opportunity topresent their evidence, it has been found that we violatedthe law by committing unfair labor practices in connectionwith the way in which we dealt with Employees' ExecutiveCommittee of Stateside Service, Inc. Accordingly, we postthis notice and we will keep the promises that we make inthis notice.WE WILL Nor recognize, or have anything to do with,Employees' Executive Committee of Stateside Service,Inc., as your union unless and until a majority of you,ina fair secret election held by the National LaborRelations Board, choose that Committee to be yourunion for the purpose of dealing with us on your behalfas to wages, hours, working condition,,, and othermatters affecting your lobWE WIt L stop giving effect to the contract that weand the Committee signed on February 23,1968. WEWIT. LNOT again comply with this contract unless anduntil a majority of you in a fair secret election heldby theNationalLaborRelationsBoardchooseEmployees' Executive Committee of Stateside Service,Inc., to be your union. However, WE ARE NOT requiredto change any wages, hours, or working conditionswhich we have established as a result of our contractwith that Committee, if such a change will be to yourdisadvantage or hurt you in any way.WE WILL No7 do anything like we did in connectionwithourdealingswithEmployees'ExecutiveCommittee of Stateside Service, Inc., which willinterfere with, restrain, or coerce you in the exercise ofany rights guaranteed to you by the National LaborRelations Act. In this regard,WF WII.L respect yourrights to self-organization,to form,join,or assistany union,to bargain collectively through any unionor representative of your choice as to wages, hoursof work, and any other term or condition of employment.You also have the right, whichWE \Vii L also respect,to refrain from doing so.STATESIDF SERVICE, INC.,D/B/A STATESIDE SHIPYARDAND MARINA, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Boards Regional Office, 7th Floor, PanAm Building, 255 Ponce de Leon Avenue, Hato Rey,PuertoRico 00919, Telephone 809-765-0404, Extension225.